IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                    IN AND FOR KENT COUNTY


STATE OF DELAWARE                    )
                                     )     RK13-03-0939-01
 v.                                  )     PFBPP PABPP
                                     )     RK13-03-0944-01, RK13-03-0979-01
DEVON L. COLEMAN,                    )     Police Signal (F)
(I.D. No.’s 1303004663 &             )     RK13-03-0945-01
1303012706)                          )     Conspiracy 2nd Degree
                                     )     RK13-03-0980-01
            Defendant.               )     Reckless Endangering 2nd Degree



                         Submitted: December 23, 2015
                          Decided: December 23, 2015


      Upon Consideration of Defendant’s Motion For Postconviction Relief
                Pursuant to Superior Court Criminal Rule 61
                                  DENIED



Jason C. Cohee, Esq., Deputy Attorney General, Department of Justice, for the
State of Delaware.

Devin L. Coleman, Pro se.




Young, J.
State v. Coleman
ID. No.’s 1303004663 & 1303012706
December 23, 2015

                                             ORDER
        Upon consideration of the Defendant’s Motion for Postconviction Relief, the
Commissioner’s Report and Recommendation and the record in this case, it appears
that:
        1. The defendant, Devin L. Coleman (“Coleman”), pled guilty on June 17,
2014 to one count of Felony Disregarding a Police Officer’s Signal, 21 Del. C. §
4103; one count of Reckless Endangering in the Second Degree, 11 Del. C. § 603;1
one count of Possession of Firearm or Ammunition by a Person Prohibited,2 11 Del.
C. § 1448; one count of Conspiracy in the Second Degree, 11 Del. C. § 512; and one
additional count of Felony Disregarding a Police Officer’s Signal.3 In exchange for
Coleman’s plea, the State entered a nolle prosequis on Coleman’s remaining charges.
The State recommended a total of fifteen years incarceration suspended after serving
eight years for probation. The Court sentenced Coleman according to the
recommended sentence.
        2. Coleman filed, pro se, an appeal to the state Supreme Court on August 12,
2014 which was dismissed by the Court as untimely.4 Next, on September 2, 2014
Coleman filed in this Court a Motion for Correction of a Sentence Imposed in an


        1
        These two charges are in case ID No. 1303004663 and occurred in Smyrna, Delaware on
March 6, 2013.
        2
            Coleman is a person prohibited as a result of prior felony convictions.
        3
       These three charges are from case ID No. 1303012706 and occurred in Dover, Delaware
on March 15, 2013.
        4
            Coleman v. State, Del. Supr. No. 434, 2014, Ridgely, J. (Sept. 16, 2014).

                                                   2
State v. Coleman
ID. No.’s 1303004663 & 1303012706
December 23, 2015

Illegal Manner under Superior Court Criminal Rule 35(A). He filed a second motion
under 35(A) for Correction of an Illegal Sentence on September 11, 2014. He filed
a third such motion on September 12, 2014. All motions were denied by the Court on
December 18, 2014.5 Coleman initially appealed to the Supreme Court and
subsequently withdrew his appeal.6
      3. While these motions were pending, Coleman filed, pro se, an initial Motion
for Postconviction Relief that “replaced” the motion filed on September 8, 2014, In
his motion the Defendant raises the following grounds for relief: (1) involuntary plea
agreement; (2) denial of right to self[-] representation; and (3) structural error.
      4. The Court referred this motion to Superior Court Commissioner Andrea M.
Freud pursuant to 10 Del. C. § 512(b) and Superior Court Criminal Rule 62 for
proposed findings of facts and conclusions of law.
      5. The Commissioner has filed a Report and Recommendation concluding that
the Motion for Postconviction Relief should be denied, because it is procedurally
barred by Rule 61(i)(3) for failure to demonstrate cause and prejudice and as
completely meritless.
      6. On December 2, 2015, Defendant filed a letter with this Court requesting
to appeal the Commissioner’s Report and Recommendation.
      7. On December 23, 2015, a letter was sent to Defendant notifying him an
appeal should have been filed in Superior Court on or before October 20, 2015.


      5
          State v. Coleman, ID No. 1303012706, Young, J. (Dec. 18, 2014)(ORDER).
      6
          Coleman v. State, Del. Supr. No. 716, 2014 (Jan. 28, 2015).

                                                3
State v. Coleman
ID. No.’s 1303004663 & 1303012706
December 23, 2015

      NOW, THEREFORE, after de novo review of the record in this action, and
for reasons stated in the Commissioner’s Report and Recommendation dated
September 30, 2015,
      IT IS ORDERED that the Commissioner’s Report and Recommendation is
adopted by the Court, and the Defendant’s Motion for Postconviction Relief is
DENIED.
                                      /s/ Robert B. Young
                                                 J.

RBY/lmc
oc: Prothonotary
cc: The Honorable Andrea M. Freud
     Jason C. Cohee, Esq.
     Devin L. Coleman, Pro Se
     File




                                      4